 


117 S1361 IS: District of Columbia-Maryland Reunion Act
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
117th CONGRESS1st Session 
S. 1361 
IN THE SENATE OF THE UNITED STATES 
 
April 22, 2021 
Mr. Marshall introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs 
 
A BILL 
To reduce the size of the seat of the Government of the United States to the area composed of the principal Federal monuments, the White House, the United States Capitol, the United States Supreme Court Building, and the Federal executive, legislative, and judicial office buildings located adjacent to the Mall and the United States Capitol, to provide for the retrocession of the remaining area of the District of Columbia to the State of Maryland, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the District of Columbia-Maryland Reunion Act. 2.FindingsCongress finds the following: 
(1)Article I, section 2, clause 1 of the Constitution of the United States states that the House of Representatives shall be composed of Members chosen every second Year by the People of the several States.  (2)The Founding Fathers did not consider the proposed district that would become Washington, DC, a State under the Constitution, as evidenced when Alexander Hamilton offered an amendment to the Constitution during the New York ratification to provide full congressional representation to Washington, DC, which was rejected by the convention on July 22, 1788. 
(3)The Supreme Court of the United States held in Hepburn v. Ellzey, 6 U.S. 445 (1805), in an opinion authored by Chief Justice John Marshall, that the term states in article I, section 2, clause 1 of the Constitution does not include Washington, DC, for representation purposes. (4)Seven Supreme Court Justices affirmed Chief Justice Marshall’s reasoning from Hepburn v. Ellzey in National Mutual Insurance Co. v. Tidewater Transfer Co., 337 U.S. 582 (1949). 
(5)In 1978, a Congress controlled by Democrats attempted to amend the Constitution to provide Washington, DC, with full congressional representation. The Committee on the Judiciary of the House of Representatives reported the joint resolution and stated that granting congressional representation to the District of Columbia as it is presently constituted would require a constitutional amendment, because statutory action alone will not suffice. (6)Amending the Constitution requires two-thirds approval by each house of Congress and ratification by three-fourths of the States. In 1978, two-thirds of both the House of Representatives and the Senate voted for the constitutional amendment to provide Washington, DC, with full congressional representation, but the amendment was not ratified by three-fourths of the States. 
(7)An alternative to a potentially lengthy and difficult constitutional amendment process is ceding Washington, DC, back to Maryland, just as an area of 31 square miles that was originally ceded by Virginia was returned to that State by Federal legislation in 1847, thereby ensuring that the portion of Washington, DC, in Virginia would have representation in the Senate and the House of Representatives. (8) In 1847, there was a desire to allow the District of Columbia land on the west side of the Potomac River that was not being used by the Federal Government to have its own proper representation in Congress. 
(9)Obtaining the desired representation for that portion of Washington, DC, would have required a constitutional amendment unless the land were given back to Virginia. (10)Instead of trying to pass a constitutional amendment, in 1847, Congress legislatively ceded back to Virginia from the District of Columbia the non-Federal land composed of 31 square miles on the west side of the Potomac River. 
(11)Accordingly, the District of Columbia would clearly and constitutionally have 2 Senators and a Representative with full voting rights by ceding the District of Columbia to Maryland after Maryland’s acceptance of such retrocession, while maintaining the exclusive legislative authority and control of Congress over the Federal District in the District of Columbia. 3.Retrocession of District of Columbia to Maryland (a)In generalUpon the issuance of a proclamation by the President under section 8 and except as provided in subsection (b) of this section, the territory ceded to Congress by the State of Maryland to serve as the District constituting the permanent seat of the Government of the United States is ceded and relinquished to the State of Maryland. 
(b)Continuation of Federal control over Federal DistrictNotwithstanding subsection (a), the Federal District described in section 5 shall not be ceded and relinquished to the State of Maryland and shall continue to serve as the permanent seat of the Government of the United States, and Congress shall continue to exercise exclusive legislative authority and control over such District. 4.Effect on judicial proceedings in District of Columbia (a)Continuation of suitsNo writ, action, indictment, cause, or proceeding pending in any court of the District of Columbia on the effective date of this Act shall abate as a result of the enactment of this Act, but shall be transferred and shall proceed within such appropriate court of the State of Maryland as established under the laws or constitution of the State of Maryland. 
(b)AppealsAn order or decision of any court of the District of Columbia for which no appeal has been filed as of the effective date of this Act shall be considered an order or decision of a court of the State of Maryland for purposes of appeal from and appellate review of such order or decision in an appropriate court of the State of Maryland. 5.Federal District described (a)In generalSubject to subsections (c), (d), and (e), upon the retrocession under section 3(a), the Federal District referred to in section 3(b)— 
(1)shall consist of the territory located within the boundaries described in subsection (b) of this section; (2)shall include the principal Federal monuments, the White House, the United States Capitol, the United States Supreme Court Building, and the Federal executive, legislative, and judicial office buildings located adjacent to the Mall and the United States Capitol; and 
(3)shall not include the building known as the John A. Wilson Building, as described and designated under section 601(a) of the Omnibus Spending Reduction Act of 1993 (sec. 10–1301(a), D.C. Official Code). (b)General descriptionThe boundaries of the Federal District shall be as follows: Beginning at the intersection of the southern right-of-way of F Street NE and the eastern right-of-way of 2nd Street NE; 
(1)thence south along said eastern right-of-way of 2nd Street NE to its intersection with the northeastern right-of-way of Maryland Avenue NE; (2)thence southwest along said northeastern right-of-way of Maryland Avenue NE to its intersection with the northern right-of-way of Constitution Avenue NE; 
(3)thence west along said northern right-of-way of Constitution Avenue NE to its intersection with the eastern right-of-way of 1st Street NE; (4)thence south along said eastern right-of-way of 1st Street NE to its intersection with the southeastern right-of-way of Maryland Avenue NE; 
(5)thence northeast along said southeastern right-of-way of Maryland Avenue NE to its intersection with the eastern right-of-way of 2nd Street SE; (6)thence south along said eastern right-of-way of 2nd Street SE to its intersection with the northern property boundary of the property designated as Square 760 Lot 803; 
(7)thence east along said northern property boundary of Square 760 Lot 803 to its intersection with the western right-of-way of 3rd Street SE; (8)thence south along said western right-of-way of 3rd Street SE to its intersection with the northern right-of-way of Independence Avenue SE; 
(9)thence west along said northern right-of-way of Independence Avenue SE to its intersection with the northwestern right-of-way of Pennsylvania Avenue SE; (10)thence northwest along said northwestern right-of-way of Pennsylvania Avenue SE to its intersection with the eastern right-of-way of 2nd Street SE; 
(11)thence south along said eastern right-of-way of 2nd Street SE to its intersection with the southern right-of-way of C Street SE; (12)thence west along said southern right-of-way of C Street SE to its intersection with the eastern right-of-way of 1st Street SE; 
(13)thence south along said eastern right-of-way of 1st Street SE to its intersection with the southern right-of-way of D Street SE; (14)thence west along said southern right-of-way of D Street SE to its intersection with the eastern right-of-way of South Capitol Street; 
(15)thence south along said eastern right-of-way of South Capitol Street to its intersection with the northwestern right-of-way of Canal Street SE; (16)thence southeast along said northwestern right-of-way of Canal Street SE to its intersection with the southern right-of-way of E Street SE; 
(17)thence east along said southern right-of-way of said E Street SE to its intersection with the western right-of-way of 1st Street SE; (18)thence south along said western right-of-way of 1st Street SE to its intersection with the southernmost corner of the property designated as Square 736S Lot 801; 
(19)thence west along a line extended due west from said corner of said property designated as Square 736S Lot 801 to its intersection with the southwestern right-of-way of New Jersey Avenue SE; (20)thence southeast along said southwestern right-of-way of New Jersey Avenue SE to its intersection with the northwestern right-of-way of Virginia Avenue SE; 
(21)thence northwest along said northwestern right-of-way of Virginia Avenue SE to its intersection with the western right-of-way of South Capitol Street; (22)thence north along said western right-of-way of South Capitol Street to its intersection with the southern right-of-way of E Street SW; 
(23)thence west along said southern right-of-way of E Street SW to its end; (24)thence west along a line extending said southern right-of-way of E Street SW westward to its intersection with the eastern right-of-way of 2nd Street SW; 
(25)thence north along said eastern right-of-way of 2nd Street SW to its intersection with the southwestern right-of-way of Virginia Avenue SW; (26)thence northwest along said southwestern right-of-way of Virginia Avenue SW to its intersection with the western right-of-way of 3rd Street SW; 
(27)thence north along said western right-of-way of 3rd Street SW to its intersection with the northern right-of-way of D Street SW; (28)thence west along said northern right-of-way of D Street SW to its intersection with the eastern right-of-way of 4th Street SW; 
(29)thence north along said eastern right-of-way of 4th Street SW to its intersection with the northern right-of-way of C Street SW; (30)thence west along said northern right-of-way of C Street SW to its intersection with the eastern right-of-way of 6th Street SW; 
(31)thence north along said eastern right-of-way of 6th Street SW to its intersection with the northern right-of-way of Independence Avenue SW; (32)thence west along said northern right-of-way of Independence Avenue SW to its intersection with the western right-of-way of 12th Street SW; 
(33)thence south along said western right-of-way of 12th Street SW to its intersection with the northern right-of-way of D Street SW; (34)thence west along said northern right-of-way of D Street SW to its intersection with the eastern right-of-way of 14th Street SW; 
(35)thence south along said eastern right-of-way of 14th Street SW to its intersection with the northeastern boundary of the Consolidated Rail Corporation railroad easement; (36)thence southwest along said northeastern boundary of the Consolidated Rail Corporation railroad easement to its intersection with the eastern shore of the Potomac River; 
(37)thence generally northwest along said eastern shore of the Potomac River to its intersection with a line extending westward the northern boundary of the property designated as Square 12 Lot 806; (38)thence east along said line extending westward the northern boundary of the property designated as Square 12 Lot 806 to the northern property boundary of the property designated as Square 12 Lot 806, and continuing east along said northern boundary of said property designated as Square 12 Lot 806 to its northeast corner; 
(39)thence east along a line extending east from said northeast corner of the property designated as Square 12 Lot 806 to its intersection with the western boundary of the property designated as Square 33 Lot 87; (40)thence south along said western boundary of the property designated as Square 33 Lot 87 to its intersection with the northwest corner of the property designated as Square 33 Lot 88; 
(41)thence counter-clockwise around the boundary of said property designated as Square 33 Lot 88 to its southeast corner, which is along the northern right-of-way of E Street NW; (42)thence east along said northern right-of-way of E Street NW to its intersection with the western right-of-way of 18th Street NW; 
(43)thence south along said western right-of-way of 18th Street NW to its intersection with the southwestern right-of-way of Virginia Avenue NW; (44)thence southeast along said southwestern right-of-way of Virginia Avenue NW to its intersection with the northern right-of-way of Constitution Avenue NW; 
(45)thence east along said northern right-of-way of Constitution Avenue NW to its intersection with the eastern right-of-way of 17th Street NW; (46)thence north along said eastern right-of-way of 17th Street NW to its intersection with the southern right-of-way of H Street NW; 
(47)thence east along said southern right-of-way of H Street NW to its intersection with the northwest corner of the property designated as Square 221 Lot 35; (48)thence counter-clockwise around the boundary of said property designated as Square 221 Lot 35 to its southeast corner, which is along the boundary of the property designated as Square 221 Lot 37; 
(49)thence counter-clockwise around the boundary of said property designated as Square 221 Lot 37 to its southwest corner, which it shares with the property designated as Square 221 Lot 818; (50)thence south along the boundary of said property designated as Square 221 Lot 818 to its southwest corner, which it shares with the property designated as Square 221 Lot 40; 
(51)thence south along the boundary of said property designated as Square 221 Lot 40 to its southwest corner; (52)thence east along the southern border of said property designated as Square 221 Lot 40 to its intersection with the northwest corner of the property designated as Square 221 Lot 820; 
(53)thence south along the western boundary of said property designated as Square 221 Lot 820 to its southwest corner, which it shares with the property designated as Square 221 Lot 39; (54)thence south along the western boundary of said property designated as Square 221 Lot 39 to its southwest corner, which is along the northern right-of-way of Pennsylvania Avenue NW; 
(55)thence east along said northern right-of-way of Pennsylvania Avenue NW to its intersection with the western right-of-way of 15th Street NW; (56)thence south along said western right-of-way of 15th Street NW to its intersection with a line extending northwest from the southern right-of-way of the portion of Pennsylvania Avenue NW north of Pershing Square; 
(57)thence southeast along said line extending the southern right-of-way of Pennsylvania Avenue NW to the southern right-of-way of Pennsylvania Avenue NW, and continuing southeast along said southern right-of-way of Pennsylvania Avenue NW to its intersection with the western right-of-way of 14th Street NW; (58)thence south along said western right-of-way of 14th Street NW to its intersection with a line extending west from the southern right-of-way of D Street NW; 
(59)thence east along said line extending west from the southern right-of-way of D Street NW to the southern right-of-way of D Street NW, and continuing east along said southern right-of-way of D Street NW to its intersection with the eastern right-of-way of 13½ Street NW; (60)thence north along said eastern right-of-way of 13½ Street NW to its intersection with the southern right-of-way of Pennsylvania Avenue NW; 
(61)thence east and southeast along said southern right-of-way of Pennsylvania Avenue NW to its intersection with the western right-of-way of 12th Street NW; (62)thence south along said western right-of-way of 12th Street NW to its intersection with a line extending to the west the southern boundary of the property designated as Square 324 Lot 809; 
(63)thence east along said line to the southwest corner of said property designated as Square 324 Lot 809, and continuing northeast along the southern boundary of said property designated as Square 324 Lot 809 to its eastern corner, which it shares with the property designated as Square 323 Lot 802; (64)thence east along the southern boundary of said property designated as Square 323 Lot 802 to its southeast corner, which it shares with the property designated as Square 324 Lot 808; 
(65)thence counter-clockwise around the boundary of said property designated as Square 324 Lot 808 to its northeastern corner, which is along the southern right-of-way of Pennsylvania Avenue NW; (66)thence southeast along said southern right-of-way of Pennsylvania Avenue NW to its intersection with the eastern right-of-way of 4th Street NW; 
(67)thence north along a line extending north from said eastern right-of-way of 4th Street NW to its intersection with the southern right-of-way of C Street NW; (68)thence east along said southern right-of-way of C Street NW to its intersection with the eastern right-of-way of 3rd Street NW; 
(69)thence north along said eastern right-of-way of 3rd Street NW to its intersection with the southern right-of-way of D Street NW; (70)thence east along said southern right-of-way of D Street NW to its intersection with the western right-of-way of 1st Street NW; 
(71)thence south along said western right-of-way of 1st Street NW to its intersection with the northern right-of-way of C Street NW; (72)thence west along said northern right-of-way of C Street NW to its intersection with the western right-of-way of 2nd Street NW; 
(73)thence south along said western right-of-way of 2nd Street NW to its intersection with the northern right-of-way of Constitution Avenue NW; (74)thence east along said northern right-of-way of Constitution Avenue NW to its intersection with the northeastern right-of-way of Louisiana Avenue NW; 
(75)thence northeast along said northeastern right-of-way of Louisiana Avenue NW to its intersection with the southwestern right-of-way of New Jersey Avenue NW; (76)thence northwest along said southwestern right-of-way of New Jersey Avenue NW to its intersection with the northern right-of-way of D Street NW; 
(77)thence east along said northern right-of-way of D Street NW to its intersection with the northeastern right-of-way of Louisiana Avenue NW; (78)thence northeast along said northeastern right-of-way of Louisiana Avenue NW to its intersection with the western right-of-way of North Capitol Street; 
(79)thence north along said western right-of-way of North Capitol Street to its intersection with the southwestern right-of-way of Massachusetts Avenue NW; (80)thence southeast along said southwestern right-of-way of Massachusetts Avenue NW to the southwestern right-of-way of Massachusetts Avenue NE; 
(81)thence southeast along said southwestern right-of-way of Massachusetts Avenue NE to the southern right-of-way of Columbus Circle NE; (82)thence counter-clockwise along said southern right-of-way of Columbus Circle NE to its intersection with the southern right-of-way of F Street NE; and 
(83)thence east along said southern right-of-way of F Street NE to the point of beginning. (c)Streets and sidewalksThe Federal District shall include any street (and sidewalk thereof) that bounds the area described in subsection (b). 
(d)Metes and bounds surveyNot later than 180 days after the date of the enactment of this Act, the President (in consultation with the Chair of the National Capital Planning Commission) shall conduct a metes and bounds survey of the Federal District, as described in subsection (b). (e)Clarification of treatment of Frances Perkins BuildingThe entirety of the Frances Perkins Building, including any portion of the Building which is north of D Street Northwest, shall be included in the Federal District. 
6.Transition provisions relating to House of Representatives 
(a)Temporary increase in apportionment 
(1)In generalUntil the taking effect of the first reapportionment occurring after the effective date of this Act— (A)the State of Maryland shall be entitled to 1 additional Representative, relative to the number of Representatives to which the State was entitled as of the day before that effective date; 
(B)the additional Representative described in subparagraph (A) shall replace the Delegate to the House of Representatives from the District of Columbia; and (C)the additional Representative described in subparagraph (A) shall be in addition to the membership of the House of Representatives as prescribed by law as of the day before the date of enactment of this Act. 
(2)Temporary appointment of DC Delegate as Representative of MarylandDuring the period beginning on the effective date of this Act and ending when a new Congress convenes, the individual who was serving as the Delegate to the House of Representatives from the District of Columbia on the day before that effective date shall serve as the additional Representative from the State of Maryland described in paragraph (1)(A). (3)Increase not counted against total number of membersThe temporary increase in the membership of the House of Representatives provided under paragraph (1) shall not— 
(A)operate to increase or decrease the permanent membership of the House of Representatives as prescribed in sections 1 and 2 of the Act entitled An Act for the apportionment of Representatives in Congress among the several States under the Thirteenth Census, approved August 8, 1911 (2 U.S.C. 2); or (B)affect the basis of reapportionment established by section 22 of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a). 
(b)Repeal of laws providing for delegate from the District of Columbia 
(1)In generalSections 202 and 204 of the District of Columbia Delegate Act (Public Law 91–405; sections 1–401 and 1–402, D.C. Official Code) are repealed, and the provisions of law amended or repealed by such sections are restored or revived as if such sections had not been enacted. (2)Conforming amendments to Federal law (A)Congress (i)Section 26 of the Revised Statutes of the United States (2 U.S.C. 8) is amended— 
(I)in subsection (a), by striking , District,; and (II)in subsection (b)(6)— 
(aa)in the heading, by striking District of Columbia and; and (bb)in subparagraph (B), by striking the District of Columbia,. 
(ii)Section 310(b) of the Legislative Branch Appropriations Act, 1991 (2 U.S.C. 30a(b)) is amended by striking the District of Columbia,. (iii)Section 130(c) of the Joint Resolution entitled Joint Resolution making continuing appropriations for the fiscal year 1982, and for other purposes, approved October 1, 1981 (2 U.S.C. 4502), is amended by striking the District of Columbia,. 
(iv)Paragraph (2) of the second section of House Resolution 732, Ninety-fourth Congress, agreed to November 4, 1975, as enacted into permanent law by section 101 of the Legislative Branch Appropriation Act, 1977 (2 U.S.C. 4556) is amended by striking the District of Columbia, Guam, and inserting Guam. (B)Flag and seal, seat of government, and the StatesSection 113(b)(1) of title 4, United States Code, is amended by striking the District of Columbia, Guam, and inserting Guam. 
(C)Armed ForcesTitle 10, United States Code, is amended— (i)in section 7442— 
(I)in subsection (a)— (aa)by striking paragraph (5); and 
(bb)by redesignating paragraphs (6) through (10) as paragraphs (5) through (9), respectively; (II)in subsection (d), by striking (9) and inserting (8); and 
(III)in subsection (f)— (aa)by striking (9) and (10) and inserting (8) and (9); and 
(bb)by striking the District of Columbia,; (ii)in section 8454— 
(I)in subsection (a)— (aa)by striking paragraph (5); and 
(bb)by redesignating paragraphs (6) through (10) as paragraphs (5) through (9), respectively; and (II)in subsection (d), by striking (9) and inserting (8); and 
(iii)in section 9442— (I)in subsection (a)— 
(aa)by striking paragraph (5); and (bb)by redesignating paragraphs (6) through (10) as paragraphs (5) through (9), respectively; 
(II)in subsection (d), by striking (9) and inserting (8); and (III)in subsection (f)— 
(aa)by striking (9) and inserting (8); and (bb)by striking the District of Columbia,. 
(D)Crimes and criminal procedureChapter 29 of title 18, United States Code, is amended— (i)in section 594, by striking Delegate from the District of Columbia,; 
(ii)in section 595, by striking Delegate from the District of Columbia,; and (iii)in section 611(a), by striking Delegate from the District of Columbia,. 
(E)Public printing and documentsSection 906 of title 44, United States Code, is amended by striking the Delegate from the District of Columbia,. (F)ShippingSection 51302 of title 46, United States Code, is amended— 
(i)in subsection (b)(3), by striking the District of Columbia,; and (ii)in subsection (c)— 
(I)by striking paragraph (2); and (II)by redesignating paragraphs (3) through (6) as paragraphs (2) through (5). 
(G)Voting and electionsSection 11 of the Voting Rights Act of 1965 (52 U.S.C. 10307) is amended by striking the District of Columbia, Guam, each place it appears and inserting Guam. (3)Conforming Amendments to District of Columbia Election Code of 1955The District of Columbia Election Code of 1955 is amended— 
(A)in section 1 (sec. 1–1001.01, D.C. Official Code), by striking the Delegate to the House of Representatives,; (B)in section 2 (sec. 1–1001.02, D.C. Official Code)— 
(i)by striking paragraph (6); (ii)in paragraph (12), by striking (except the Delegate to Congress for the District of Columbia); and 
(iii)in paragraph (13), by striking the Delegate to Congress for the District of Columbia,; (C)in section 8 (sec. 1–1001.08, D.C. Official Code)— 
(i)in the heading, by striking Delegate,; (ii)by striking Delegate, each place it appears in subsections (d), (h)(1)(A), (h)(2), (i)(1), (j)(1), and (j)(3); and 
(iii)in subsection (k)(3), by striking Delegate, Mayor, and inserting Mayor; (D)in section 10 (sec. 1–1001.10, D.C. Official Code)— 
(i)in subsection (a)(3), by striking subparagraph (A); and (ii)in subsection (d)— 
(I)in paragraph (1), by striking Delegate, each place it appears; (II)by striking paragraph (2); and 
(III)by redesignating paragraph (3) as paragraph (2); (E)in section 11(a)(2) (sec. 1–1001.11(a)(2), D.C. Official Code), by striking Delegate to the House of Representatives,; 
(F)in section 15(b) (sec. 1–1001.15(b), D.C. Official Code), by striking Delegate,; and (G)in section 17(a) (sec. 1–1001.17(a), D.C. Official Code), by striking except the Delegate to the Congress from the District of Columbia.  
(4)Effective dateThe amendments made by this subsection shall take effect on the date on which the individual serving as the Delegate to the House of Representatives from the District of Columbia first serves as a member of the House of Representatives from the State of Maryland. 7.Effect on other lawsNo law or regulation in effect on the effective date of this Act shall be deemed amended or repealed by this Act except to the extent specifically provided in this Act, or to the extent that such law or regulation is inconsistent with this Act. 
8.Proclamation regarding acceptance of retrocession by Maryland 
(a)Proclamation by PresidentNot later than 30 days after the State of Maryland enacts legislation accepting the retrocession described in section 3(a), the President shall issue a proclamation announcing such acceptance and declaring that the territory ceded to Congress by the State of Maryland to serve as the District constituting the permanent seat of the Government of the United States has been ceded back to the State of Maryland. (b)Report by Congressional Budget Office on Economic Impact (1)In generalThe Director of the Congressional Budget Office shall prepare a report analyzing the anticipated economic impact on the State of Maryland of the State's acceptance of the retrocession described in section 3(a), including the anticipated effect on the budgets of the State government and local governments, and shall submit the report to Congress and the governor of Maryland. 
(2)Delay in enactment of legislationThe State of Maryland may not enact legislation accepting the retrocession described in section 3(a) until the expiration of the 1-year period that begins on the date on which the Director of the Congressional Budget Office submits the report prepared under paragraph (1) to the governor of Maryland. 9.Effective dateThis Act and the amendments made by this Act shall take effect on the earlier of— 
(1)the date on which the President issues a proclamation under section 8; or (2)the date of the ratification of an amendment to the Constitution of the United States repealing the twenty-third article of amendment to the Constitution. 
 
